UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number333-184793 GOLD RIDGE RESOURCES, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 7582 Las Vegas Blvd., South, #552 Las Vegas, NV 89123 (Address of principal executive offices, including zip code.) (702) 418-0055 (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESo NO x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 16,450,000 shares of common stockas of April 30, 2014. TABLE OF CONTENTS PART I. - FINANCIAL INFORMATION Page ITEM 1 FINANCIAL STATEMENTS 3 Balance Sheets as of March 31, 2014 (unaudited) and June 30, 2013 3 Unaudited Statements of Operations for the three month periods ended March 31, 2014 and 2013, the nine months ended March 31, 2014 and 2013 and the period from July 15, 2010 (inception) to March 31, 2014. 4 Unaudited Statements of Cash Flows for the nine month periods ended March 31, 2014 and 2013 and the period from July 15, 2010 (inception) toMarch 31, 2014. 5 Condensed Notes to Interim Financial Statements 6 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 ITEM 3 Quantitative and Qualitative Disclosures about Market Risk 9 ITEM 4 Controls and Procedures 9 PART II OTHER INFORMATION ITEM 1A Risk Factors 10 ITEM 4 Mine Safety Disclosures 10 ITEM 6 Exhibits 10 INDEX TO EXHIBITS SIGNATURES 10 2 Table of Contents GOLD RIDGE RESOURCES, INC. (An Exploration Stage Company) Condensed Balance Sheets (Unaudited) ASSETS March 31, June 30, (Unaudited) CURRENT ASSETS Cash $ $ Prepaid expenses - - Total Current Assets PROPERTY AND EQUIPMENT, Net - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party - Total Current Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock, 100,000,000 shares authorized at par value of $0.001, 16,450,000and 8,000,000 shares issued and outstanding, respectively Additional paid-in capital - Deficit accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed financial statements. 3 Table of Contents GOLD RIDGE RESOURCES, INC. (An Exploration Stage Company) Condensed Statements of Operations (Unaudited) From Inception on July 15, 2010 For the Three Months Ended For the Nine Months Ended through March 31, March 31, March 31, REVENUES $
